t c memo united_states tax_court color arts inc john p csepella a person other than the tax_matters_person petitioner v commissioner of internal revenue respondent docket no filed date jeffrey r brodek for petitioner j paul knap for respondent memorandum opinion ruwe judge this case is before the court fully stipulated under rule ' the stipulation of facts supplemental ‘a111 rule references are to the tax_court rules_of_practice and procedure and unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue - - stipulation of fact stipulation of settled issue and remaining issue and the accompanying exhibits are incorporated herein by this reference this case arises from a notice of final s_corporation administrative adjustment fsaa issued by respondent adjusting color arts inc ’s color arts federal_income_tax return for its taxable_year ending date return respondent concluded and petitioner has now conceded inter alia that a dollar_figure deduction for accrued vacation pay claimed on color arts’s return was not allowable the sole issue for decision is whether color arts’s method_of_accounting for vacation pay has been changed so as to require an adjustment pursuant to sec_481 a background during the period at issue color arts was an s_corporation within the meaning of the code color arts filed form_1120s u s income_tax return for an s_corporation for its tax_year ended date color arts’s overall_method_of_accounting was the accrual_method at the time the fsaa was issued and the petition was filed color arts’s principal_place_of_business was located in racine wisconsin the fsaa contained another adjustment but that issue was resolved by the parties vacation pay deduction on its return color arts claimed a deduction of dollar_figure in salaries and wages included in this figure was accrued vacation pay of dollar_figure respondent disallowed the claimed deduction for vacation pay disallowed vacation pay under color arts’s vacation pay policy employees were eligible to earn vacation pay conditionally during the year however except in the case of death disability or retirement an employee was not entitled to receive vacation pay earned during the year unless the employee was still employed by color arts on the first working day of the following year the first working day of was date and the first working day of was date petitioner concedes that the dollar_figure accrued vacation pay was improperly deducted because that expense was not properly accrued as of the end of the parties also agree that the dollar_figure disallowed vacation pay deduction is properly claimed on color arts’s return color arts had the same vacation pay policy in force and accounted for accrued vacation pay in the same way in and that it had in on its return color arts claimed a deduction for accrued vacation pay in the amount of dollar_figure which was attributable to employment during the dollar_figure vacation pay deduction claimed on color arts’s return did not accrue until the first working day of q4e- thus the dollar_figure deduction for vacation pay was prematurely claimed on color arts’s return and should have been deducted on color arts’s return respondent did not examine color arts’s return for any period before color arts never requested consent from respondent to change its method_of_accounting for vacation pay for discussion color arts’s entitlement to deduction of accrued vacation pay in the petition petitioner argues that color arts is entitled to claim on its return a deduction of dollar_figure for vacation pay properly accrued in for support petitioner looks to sec_461 and the regulations promulgated thereunder petitioner argues that under the ‘all events test the dollar_figure of vacation pay accrued in sec_461 a income_tax regs respondent does not dispute petitioner’s contention his briefs assume color arts’s entitlement to the dollar_figure deduction in however respondent argues that since color arts’s method_of_accounting for accrued vacation pay has been changed an the period of limitations on assessment for taxable years before has expired - - adjustment under sec_481 should be made to avoid a duplication of the deduction sec_481 adjustment sec_481 mandates the imposition of an adjustment determined to be necessary solely by reason of the change in accounting_method in order to prevent amounts from being duplicated or omitted sec_481 the required adjustment is made in the year_of_the_change sec_1_481-1 income_tax regs the ‘year of the change’ is the taxable_year for which the taxable_income of the taxpayer is computed under a method_of_accounting different from that used for the preceding_taxable_year id here the year of the purported change is without a sec_481 adjustment of a like amount color arts would receive a duplicate deduction of dollar_figure petitioner argues that there was no change made in color arts’s method_of_accounting and therefore sec_481 has no application change_of_accounting_method generally taxable_income must be computed under the method_of_accounting by which the taxpayer regularly computes his income respondent contends that if color arts is entitled to a deduction of dollar_figure on its return for accrued vacation pay without the imposition of a sec_481 adjustment in the same amount color arts will receive a double deduction as stated above color arts already deducted dollar_figure as accrued vacation pay on its return -- - on his books sec_446 however if the method_of_accounting employed by the taxpayer does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_446 respondent adjusted color arts’s income concluding that it was improperly deducting accrued vacation pay the parties agree that color arts’s method of computing its deduction for vacation pay was incorrect however the parties disagree on how this error should be perceived and thus labeled respondent argues that he changed color arts’s method_of_accounting and petitioner argues that color arts merely overlooked a fact in computing the deduction petitioner contends that color arts made a factual error in preparing its income_tax return when it overlooked the fact that employees had to be employed on the first working day of in order to earn vacation pay attributable to work performed in as discussed infra we agree with respondent that color arts’s method_of_accounting for vacation pay was changed -respondent has broad authority to change color arts’s method_of_accounting if in his opinion it does not clearly reflect income 439_us_522 - the code does not specifically define accounting_method however a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan sec_1_446-1 a income_tax regs a method_of_accounting includes the consistent treatment of a recurring material_item whether that treatment be correct or incorrect ’ 53_tc_439 affd 443_f2d_965 6th cir a change in method_of_accounting occurs even when there is a change from an incorrect to a correct method_of_accounting 93_tc_500 citing 88_tc_1069 h f campbell co v commissioner supra 48_tc_190 a material_item is any item which involves the proper time for the inclusion of the sec_446 dictates the accounting methods which taxpayers may use in computing their taxable_income among the permissible methods are the cash_receipts_and_disbursements_method an accrual_method or any combination of the foregoing methods ‘consistent treatment of an item is shown by or more taxable years of application 108_tc_448 affd in part and revd in part 184_f3d_786 8th cir revproc_97_27 1997_1_cb_680 cf sec_1_446-1 a income_tax regs although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment --- - item in income or the taking of a deduction sec_1 e a income_tax regs see 743_f2d_781 11ith cir wayne bolt nut co v commissioner supra pincite accordingly an accounting practice involving the timing of when an item is deducted is considered a method_of_accounting 115_tc_554 citing gmc v commissioner 112_tc_270 however a change in a method_of_accounting does not occur when the taxpayer seeks to correct a mathematical or posting error an error in the computation of tax_liability a change in the treatment of an item based upon a change in the underlying facts or any other ‘adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction ’ fpl group inc v commissioner supra pincite quoting n states power co v united_states 151_f3d_876 8th cir sec_1_446-1 6b income_tax regs petitioner argues that the disallowance of color arts’s dollar_figure deduction for vacation pay was based on a change in the underlying facts and not a change to its method_of_accounting petitioner relies upon an example in the regulations in the example an overall accrual_method taxpayer changed from a not completely vested vacation pay plan to a completely vested --- - vacation pay plan sec_1_446-1 example income_tax regs this change had the effect of accruing the vacation pay deduction ina different taxable_year the example explains that since there has been a change in the underlying facts that is a change in the type of vacation pay plan used by the taxpayer the taxpayer has not changed his method_of_accounting this example does not support petitioner’s argument because unlike the example in the regulations color arts did not change the operative provisions of its vacation plan in the alternative petitioner argues that the change in the way color arts computes its vacation pay deduction is simply the correction of a posting error or an error in the computation of its tax_liability see sec_1_446-1 6b income_tax regs petitioner likens color arts’s situation with that of taxpayers in cases like n states power co v united_states supra and 532_f2d_1352 inn states power co v united_states supra pincite the taxpayer’s tax department was unaware that certain capital accounts included unrecouped losses the taxpayer filed a refund claim when it learned that the work order account included currently deductible contract losses in so doing it sought to treat the contract losses in the same manner that it has consistently treated similar types of losses id pincite the court held that the taxpayer’s -- - mistakes were not an unauthorized change_of_accounting_method but more akin to posting errors id pincite similarly in korn indus the court held that where a taxpayer inadvertently forgot to include several categories of costs in calculating its finished goods inventory the subsequent inclusion was not an accounting_method change as the court explained the taxpayer did not change to any different method id pincite our reasoning in wayne bolt nut co v commissioner supra 1s more illustrative of color arts’s situation for numerous years before the taxpayer calculated its opening and ending inventory using a seriously flawed perpetual inventory record-keeping system id pincite historically the taxpayer verified inventory by taking a partial physical inventory in the taxpayer performed a complete physical inventory which indicated that opening_inventory for fiscal was times greater than ending inventory reflected on the books and as originally reported for the end of the prior fiscal_year for its fiscal_year the taxpayer reconstructed its opening and ending inventory on the basis of the results of the complete inventory we held that since the taxpayer’s pre-1982 method of determining inventory involved the proper time for reporting income it was a ‘material item’ and that the taxpayer’s change from a seriously flawed and disorganized method of determining inventory to a method of determining both opening and ending inventory for fiscal_year on the basis of a complete physical inventory was a change in the treatment of a material_item and therefore constitutes a change in accounting_method id pincite accord knight-ridder newspapers inc v united_states supra firetag v commissioner tcmemo_1999_355 the commissioner’s determination that the taxpayer had previously used an improper method_of_accounting which involved a systematic and consistent treatment of a significant item was not a computational or posting error but rather a change in his method_of_accounting affd 232_f3d_887 4th cir the court_of_appeals for the seventh circuit to which this case is appealable has decided a substantially_similar case in 415_f2d_1341 7th cir affg 50_tc_750 the taxpayer was a calendar_year overall accrual_method bank which paid interest on its savings accounts because of the interplay between when the taxpayer paid interest and its tax_year for months of the year the taxpayer calculated its interest_expense on the basis of a fairly accurate experience factor although the interest was not payable until the following tax_year like here the interest_expense failed the all_events_test the commissioner corrected the taxpayer’s method and imposed a sec_481 a adjustment this court agreed with the commissioner and sustained his determination finding that the taxpayer’s method_of_accounting for interest_expense was changed and that the adjustment was appropriate before the court_of_appeals for the seventh circuit the taxpayer argued inter alia that the improper accrual was not a change_of_accounting_method but was a change_of a single item the court disagreed and explained sec_446 defines accounting methods which may be used in computing taxable_income among those included are the cash_receipts_and_disbursements_method an accrual_method any combination of the foregoing methods permitted under regulations prescribed by the secretary or_his_delegate an item which has been improperly accrued before it is due would be included in any combination of the foregoing methods id pincite citing 343_f2d_568 5th cir see sec_446 accordingly the court held that the commissioner changed the taxpayer’s method_of_accounting for interest_expense and applied sec_481 stating when a taxpayer uses an accounting_method which reflects an expense before it 1s proper to do so or which defers an item_of_income that should be reported currently he has not succeeded and does not purport to have succeeded in permanently avoiding the reporting of any income he has impliedly promised to report that income at a later date when his accounting_method improper though it may be would require it sec_481 therefore does not hold the taxpayer to any income which he has any reason to believe he has avoided and does not frustrate the policy that men should be able after a certain time to be confident that past wrongs are set at rest lid pincite similarly in this case color arts’s method_of_accounting for accrued vacation pay has been changed before respondent’s administrative adjustment color arts used an improper method_of_accounting that failed to consider the conditional element of its vacation pay policy as a result color arts consistently and systematically claimed vacation pay deductions before their proper accrual see sec_461 h f campbell co v commissioner t c pincite under color arts’s improper method_of_accounting the deduction for vacation pay was accelerated it is clearly a material_item within the contemplation of the regulations since it involves the proper time for taking of a deduction sec_1_446-1 a income_tax regs the premature deduction of accrued vacation pay was not due to a computational or posting error the only error color arts cites is its application of an improper method_of_accounting which resulted in the deduction of vacation pay before its proper accrual accordingly we hold that color arts’s method_of_accounting for itss vacation pay has been changed and as a result that sec_481 is applicable we disagree with petitioner that if we impose a sec_481 adjustment color arts will lose whatever proper deduction that it should have taken in because that year is now a barred tax_year under the statute_of_limitations the record demonstrates that color arts has employed the same ‘as stated above color arts employed this improper method_of_accounting for vacation pay for at least consecutive tax years -- erroneous method_of_accounting for vacation pay since at least since the record is silent we assume that on its return color arts also prematurely claimed a deduction for vacation pay which under the corrected method should have been claimed on its return on its return color arts prematurely claimed a dollar_figure deduction for vacation pay respondent examined only color arts’s return respondent concluded and petitioner agrees that the dollar_figure deduction for accrued vacation pay claimed by color arts on its return should have been claimed on color arts’s return the record demonstrates that color arts consistently claimed a deduction for vacation pay a year before its proper accrual and there is no evidence that any vacation pay deductions are lost by the imposition of the sec_481 adjustment however the failure to impose such an adjustment will allow color arts to keep the dollar_figure deduction it claimed in in addition to the dollar_figure deduction in conclusion we hold that color arts’s method_of_accounting for its vacation pay has been changed color arts is entitled toa the record does not indicate how long color arts has employed the erroneous method of premature deduction given our reasoning infra we do not think this absence is of substantive significance see supra note - - deduction of dollar_figure of accrued vacation pay on its return however to avoid the duplication of a deduction as a result of the change in method_of_accounting a sec_481 a adjustment in the amount of dollar_figure is appropriate an appropriate order will be issued ‘in his brief respondent stated that because the parties settled an issue before trial a rule computation will be required rule contemplates only a deficiency liability or overpayment and is not appropriate under these circumstances the court does however anticipate that the parties will submit a proposed decision document stating the adjustments to color arts inc ’s income_tax return
